Name: 83/461/EEC: Commission Decision of 4 July 1983 laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  farming systems;  agricultural structures and production
 Date Published: 1983-09-12

 Avis juridique important|31983D046183/461/EEC: Commission Decision of 4 July 1983 laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products Official Journal L 251 , 12/09/1983 P. 0100 - 0136 Spanish special edition: Chapter 03 Volume 28 P. 0310 Portuguese special edition Chapter 03 Volume 28 P. 0310 COMMISSION DECISION 4 July 1983 laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products (83/461/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 449/82 of 15 February 1982 on the organization of a survey on the structure of agricultural holdings (1), and in particular Article 5 thereof, Whereas pursuant to Article 5 of Regulation (EEC) No 449/82 the definitions relating to the list of characteristics in the Annex to that Regulation and also the list of agricultural products are to be laid down in accordance with the procedure set out in Article 10 of the Regulation; Whereas if the findings of the survey for 1983 on the structure of agricultural holdings provided for in Regulation (EEC) No 449/82 are to be in concordance throughout the European Economic Community, the terms contained in the list of characteristics must be understood and applied in a uniform manner ; whereas standard definitions should therefore be laid down for these terms wherever necessary; Whereas, furthermore, in order to permit easier practical use of the list of criteria in the Member States, these definitions should be supplemented by explanations and examples; Whereas it is simpler, for use of this list in connection with the programme of surveys on the structure of agricultural holdings, to draw up as complete a list of definitions as possible bearing in mind the results of previous surveys, laying down certain exceptions and specifying, by way of exception, the definitions peculiar to some Member State; Whereas the definition of the term "agricultural holdings" should be uniform throughout the European Economic Community and since that definition itself refers to "agricultural products" it is consequently necessary to lay down a standard list of these products, Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The list of definitions to be used for the programme of Community statistical surveys on the structure of agricultural holdings is given in Annex I together with the relevant explanations and examples. Article 2 Only the definitions relating to the list of characteristics set out in the Annex to Regulation (EEC) No 449/82 shall be taken into consideration in connection with the 1983 structure survey. Article 3 The list of agricultural products referred to in the definition of agricultural holdings is given in Annex II. Article 4 In view of circumstances peculiar to certain Member States, exceptions to the list of definitions shall be accepted as set out in Annex III. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 July 1983. For the Commission Richard BURKE Member of the Commission (1) OJ No L 59, 2.3.1982, p. 1. ANNEX I DEFINITIONS AND EXPLANATIONS APPLICABLE TO THE LIST OF CHARACTERISTICS TO BE USED FOR COMMUNITY SURVEYS ON THE STRUCTURE OF AGRICULTURAL HOLDINGS (1) (I = definitions, II = explanatory notes) AGRICULTURAL HOLDING I. A single unit both technically and economically, which has single management and the output of which is agricultural products. II. 1. An agricultural holding is thus defined by the following characteristics: 1.1. Output of agricultural products For the purpose of this survey "agricultural products" are taken to be those products listed in Annex II. 1.2. Single management There can be single management even though this is carried -out by two or more persons acting jointly. 1.3. A single unit technically and economically In general this is indicated by a common use of labour and means of production. 2. Special cases 2.1. (a) When a holding is for tax or other reasons split up among two or more persons, or (b) when two or more separate holdings, each having previously been an independent holding, have been integrated in the hands of a single holder, the treatment is as a single holding, if there is a single management and a technical and economic unity. 2.2. Cases where a parcel of land has been retained by the former holder when transferring the holding to his successor (heir, tenant, etc.). This is: (a) included with the successor's holding if the retained land is worked in conjunction with the rest of the holding and if in general the same labour force and means of production as for the rest of the holding are employed; (b) attributed to the previous holder's holding if normally worked with the labour force and means of production of that holding. 2.3. For the purposes of this survey, the following are counted as agricultural holdings in so far as they fulfil the other criteria mentioned above as defining an agricultural holding: (a) bull and boar breeding stations, studs and hatcheries; (b) the agricultural holdings of research institutes, sanatoria and convalescent homes, religious communities, schools and prisons; (c) agricultural holdings which form part of industrial enterprises; (1) The 1983 survey covers only those characteristics listed in the Annex to Regulation (EEC) No 449/82. (d) common land consisting of pasture, horticultural or other land, provided that such land is operated as an agricultural holding by the local authority concerned (e.g. by the taking of animals into agistment) (1). 2.4. Not included as agricultural holdings for the purposes of this survey are: (a) riding stables, racing stables, gallops (i.e. land used for exercising racehorses); (b) kennels; (c) markets, abattoirs, etc. (without rearing). 2.5. "Single-product group-holdings" are treated as agricultural holdings independent of the "parent" holdings if they mainly use their own factors of production and do not rely mainly on the factors of production of the "parent" holdings (2). A. GEOGRAPHICAL SITUATION OF THE HOLDING The holding and all the information relating to it is taken as being in that district where the headquarters of the holding is situated (A/01). Headquarters of the holding The headquarters of the holding is defined according to Member States' own rules. A/01 Districts I. The regions and districts for the purposes of structure surveys are as follows: >PIC FILE= "T0024959"> (1) The following are not considered here: - common land allotted to the holding (C/03), - common land which has been rented out (C/02). (2) Single-product group-holdings are where separate holdings put together their resources for one particular farm enterprise to form a distinct joint enterprise run separately from the "parent" holdings (e.g. common orchard or a common cattle lot) (partial fusion). >PIC FILE= "T0024960"> >PIC FILE= "T0024961"> >PIC FILE= "T0024962"> >PIC FILE= "T0024963"> >PIC FILE= "T0024964"> >PIC FILE= "T0024965"> >PIC FILE= "T0024966"> A/02 Less-favoured area I. Areas designated, on the date of the survey, as less-favoured within the meaning of Article 3 of Directive 75/268/EEC and appearing in the Community list of less-favoured agricultural areas as communicated by Member States in application of Article 2. A/02 (a) Mountain area I. Areas designated, on the date of the survey, as mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC and appearing in the Community list of less-favoured agricultural areas as communicated by Member States in application of Article 2. B. LEGAL PERSONALITY OF THE HOLDING B/01 and 0/2 The person legally or economically responsible for the holding (hereafter called the holder) I. The holder of the holding is that (natural or legal) person in whose name the holding is operated. The holder can own the holding outright or rent it or be a hereditary long-term lease-holder or a usufructuary or a trustee. II. The holder may have delegated all or part of power of decision to a manager. If on one holding two or more natural persons carry out the functions of holder only one of them is shown as such (e.g. the one who bears the greatest share of the risk or who takes the main part in managing the holding. If such criteria still fail to pick out one individual the choice should be based on some other criterion, such as age). In the case of share farming the share farmer is shown as holder. B/01 Natural person I. For the purpose of this heading a natural person may be either a single individual or a group of individuals. II. The following inter alia are to be regarded as groups of individuals : married couples, siblings, joint beneficiaries under a will or intestacy, etc. B/02 Manager of the holding I. The person responsible for the normal daily running of the holding concerned. II. The manager is generally but not always the same person as the holder. In the latter case the holder has charged someone else, for example a member of his family, with the running of the holding. One person only is taken as the manager. In the case where more than one person takes part in the normal daily running of the holding, then the person who takes the greatest part is considered as the manager. If this part is equally divided the necessary distinction may be made on the basis of age. C. TYPE OF TENURE C/01 to 03 Agricultural area utilized I. The total area taken up by arable land, permanent pasture, permanent crops and kitchen gardens. II. Type of tenure - special cases 1. Where a "single-product group holding" is treated as an independent holding (see "agricultural holdings", point 2.5) the total agricultural area of the group-holding is attributed to the person named as holder (B/01 II) but given the type of tenure under which it is held by the "parent" holding. 2. Land in co-ownership or leased and worked by several holdings but which does not constitute a "single-product group-holding" is treated as relating to the holder who takes the greatest part in running it but each part is given the type of tenure under which it is held by the parent holding. C/01 Owner-farmed agricultural area I. Agricultural land being farmed as part or all of the holding being surveyed and which is the property of the holder or farmed by him as usufructuary or heritable long-term lease holder or under some other equivalent type of tenure. II. Land allotted to a farm worker (for his own cultivation) as part of his wage is allocated to the holding making the allotment, unless the farm worker uses his own means of production. Parcels of land retained by the former holder (see "Agricultural holding", point 2.2) are allocated to the main holding if worked with that holding. However, grazing rights on common grazing land are not included, e.g. on common land belonging to the parish or to a cooperative (such areas, not being part of a holding, are not covered in this survey). C/02 Tenant-farmed agricultural area I. Land, rented by the holding in general for a period of at least 12 months and in return for a fixed rent agreed in advance (in cash, kind or otherwise), and for which there is a (written or oral) tenancy agreement. II. The rented land can consist of: - a complete holding, - individual parcels of land. Parcels of land or holdings rented from members of the holder's family are included here if these areas are farmed as part of the holding surveyed. Also included is land belonging to another holding but worked by the holding under survey in return for a certain number of hours of labour but not land put at the disposal of a farm-worker as a form of wage (1). Land worked by the holding as conacre "11 month land" in Ireland and in Northern Ireland or as "zaaiklaar gehuurd land" (land ready for sowing rented for a year) also comes under this heading. Rented land which has been sublet to a third party is not included, since it does not constitute part of the holding surveyed. (1) As opposed to the case of land put at the disposal of a farm worker as a form of wage, which generally remains within the crop rotation system of the holding, a tenancy agreement of the type envisaged here will specify not merely the area of land concerned but also where it is and its exact boundaries. C/03 Agricultural area share-farmed or under other modes I. (a) Share-farmed agricultural area Land (which may constitute a complete holding) farmed in partnership by the landlord and the share-cropper under a written or oral share-farming contract. The production of the share cropped area is shared between two parties on an agreed basis. (b) Agricultural area utilized under other modes of tenure Other modes of tenure not covered by C/01 to 03 (a). II. This includes inter alia: 1. Land over which the holder enjoys rights: - by virtue of his occupancy of a particular post (forester, priest, teacher, etc.), - allotted by the parish or other organization, e.g. common grazing land apportioned on an acreage basis (as distinct from land over which common grazing rights are enjoyed). 2. Land which the holding works free of any charge (e.g. from derelict holdings being worked by the holding surveyed). 3. "Colonia parziaria" - of complete holdings and of individual parcels of land (1). D to I LAND USE (2) I. The agricultural area utilized for farming includes the area under main crops for harvest in the year of the survey. II. For the breakdown of land use by area farmed each area is listed only once, the total area of the holding is given by adding together the areas under D to H. Permanent crops and crops lasting several years (e.g. asparagus, strawberries or bushes), not yet in production, are included. Cultivated mushrooms are excluded. In the case of combined crops on arable land, combined permanent crops or crops on arable land combined with permanent crops, the agricultural area utilized is allocated among the crops pro rata to the use of the ground by the crops concerned. Areas of agriculture combined with woodland are similarly split up. This principle does not apply to mixed crops, (these are crops grown and harvested together on the same ground, e.g. mixed corn), or to successive crops (e.g. barley undersown with clover for later harvesting). In the case of combined crops, if one crop has no significance for the holding, it is ignored in the breakdown of the areas. In the case of successive crops the area of each successive crop is not calculated. The area is allocated to one crop taken as the main crop (3). (1) In "colonia parziaria" of complete holdings the grantor entrusts a farm to the head of a family, who undertakes to carry out with the aid of the members of his family (the farm family) all the work required on the holding and himself to bear part of the outgoings and to divide the farm's production with the grantor in fixed proportions. The members of the farm family are generally required to live on the farm. In "colonia parziaria" of individual parcels of land the grantor entrusts solely one or more parcels of land and the agreement does not cover the members of the grantee's family. (2) The reference numbers given in the definitions of items under headings D to G are based on the list of agricultural products (Annex II). (3) The main crop where during one harvest year several crops are grown in succession on an area is the crop the production of which has the highest value. If the value of production does not determine which is the main crop, then the main crop is taken as the one which occupies the ground for the longest time. D. ARABLE LAND I. Land generally worked under a system of crop rotation. II. Total land of the holding less kitchen gardens, permanent pasture and meadow, permanent crops and other land (E to H). D/01 to 08 Cereals for the production of grain (including seed) II. Excluding cereals harvested or fed green (D/18). D/01 Common wheat and spelt D/02 Durum wheat D/03 Rye I. Including meslin D/04 Barley D/05 Oats I. Including summer meslin D/06 Grain maize D/07 Rice D/08 Other cereals D/09 Dried vegetables (including seed and mixtures of cereals and dried vegetables) D/10 Potatoes (including early potatoes and seed potatoes) D/11 Sugar beet (excluding seeds) D/12 Forage roots and tubers (excluding seeds) D/13 Industrial crops (including seeds for herbaceous oilseed plants, excluding seeds for fibre plants, hops, tobacco and other industrial plants) D/13 (a) Tobacco D/13 (b) Hops D/13 (c) Cotton D/13 (d) Other oilseed and fibre plants and other industrial plants D/13 (d) (i) Other oilseed and fibre plants D/13 (d) (ii) Other industrial plants D/14 and 15 Fresh vegetables, melons, strawberries II. The following are excluded : cultivated mushrooms (I/02). D/14 Fresh vegetables, melons, strawberries - outdoor D/14 (a) Open field I. Vegetables, melons, strawberries grown on land in rotation with other agricultural crops. D/14 (b) Market gardening I. Vegetables, melons and strawberries grown on land in rotation with other horticultural crops. D/15, D/17 and G/07 Crops under glass I. Crops which for the whole of their period of growth or for the predominant part of it are covered by glasshouses or frames, fixed or mobile glass or rigid or flexible plastic. II. This excludes sheets of plastic laid flat on the ground, also land under cloches or tunnels not accessible to man or movable glass covered frames. For mobile greenhouses or forcing houses or frames the area reported is the total area actually covered during 12 months, not merely the area covered by the installation at any one time. Areas of crops which are grown partly under glass and partly in the open air are reported as entirely under glass, unless the period under glass is of extremely limited duration. If the same area under glass is used more than once it is reported once only. Only the base area of multi-storeyed greenhouses is counted. D/16 and 17 Flowers and ornamental plants (excluding seedlings) D/18 Forage plants I. All green forage crops grown in the crop rotation and which occupy the same land for less than five years (annual or multiannual feed crops). II. Cereals and industrial plants harvested and/or consumed green for forage are included. Fodder roots and brassicas (D/12) are excluded. D/18 (a) Temporary grass I. Pasture, lasting at least one crop year and less than five years, sown with grass or grass mixtures. D/18 (b) Other I. Other predominantly annual fodder crops (e.g. vetches, fodder maize, cereals harvested and/or green, lucerne). D/19 Arable land seeds and seedlings (excluding cereals, dried vegetables, potatoes and oilseed plants) I. Areas producing seeds and seedlings for sale, excluding cereals, rice, pulses, potatoes and oilseeds. Seeds and seedlings for the own needs of the holding (e.g. young vegetable plants such as cabbage or lettuce seedlings) are included under the heading of the crop concerned. II. This includees green forage seeds. D/20 Other arable crops I. Arable crops not included under D/01 to 19 or under D/21. D/21 Fallow land I. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year. II. Fallow land is not to be confused with successive crops (I/01) and unutilized agricultural area (H/01). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year. Fallow land may be: 1. bare land bearing no crops at all, 2. land with spontaneous natural growth, which may be used as feed or ploughed in, 3. land sown exclusively for the production of green manure. E. Kitchen gardens I. Land separated off from the rest of the holding and recognizable as kitchen garden, devoted to the cultivation of products which are mainly for consumption by persons living on the holding. II. Not included are: - pleasure gardens (parks and lawns) (H/03), - areas cultivated by collective households, for example research institutions, religious communities, boarding schools, prisons, etc. These areas count as an agricultural holding if such a holding, while linked to a collective household, is operated in such a way as to fulfil the other criteria of a holding they are classified according to their use. F. PERMANENT PASTURE AND MEADOW F/01 Pasture and meadow, excluding rough grazing I. Land other than rough grazing, not included in the crop rotation system, used for the permanent production (five years or longer) of green forage crops, whether sown or self-seeded. II. The following are excluded: - rough grazing, whether used intermittently or permanently (F/02), - non-used pasture and hill or mountain grazing (H/01). F/02 Rough grazing I. Pasture, usually on hilly land, unimproved by fertilizer, cultivation, reseeding or drainage. II. This can include : stony ground, heath, moorland and "deer forests" in Scotland. Rough grazing not in use is excluded (H/01). G. PERMANENT CROPS I. Crops not grown in rotation, other than permanent pasture which occupy the soil for a long period and yield crops over several years. II. This category includes nurseries (except non-commercial nurseries of forest trees grown in woods, which are included under woodland), and plants used for plaiting or weaving (osier, reeds, rushes, etc. : G/06). Permanent crops which are treated as vegetables or as ornamental plants or industrial plants (e.g. asparagus, roses, decorative shrubs cultivated for their blossom or leaves, strawberries, hops) are not included in this category. G/01 Fruit and berry plantations I. Areas containing trees and bushes for the production of fruit. Orchards may be of the continuous type with minimum spacing between trees or of the non-continuous type with large spacing, and may or may not contain other crops. II. Chestnuts are included. Orchards of citrus fruits or olives are excluded, as are vineyards (G/02 to 04). G/01 (a) Fresh fruit, including berries G/01 (b) Nuts G/02 Citrus plantations G/03 Olive plantations G/04 Vineyards G/04 (a) Vineyards, of which normally producing : quality wine I. Crops of wine grape varieties normally grown for the production of quality wines produced in specific regions (quality wines psr) which comply with the requirements of Council Regulation (EEC) No 817/70 of 28 April 1970 (1) and the requirements laid down in implementation of this Regulation, and laid down by national regulations. G/04 (b) Vineyards, of which normally producing : other wines I. Crops of wine grape varieties grown for the production of wines other than quality wines psr. G/04 (c) Vineyards, of which normally producing : table grapes G/04 (d) Vineyards, of which normally producing : raisins G/05 Nurseries I. Areas of young ligneous plants grown in the open air for subsequent transplantation: (a) vine and root-stock nurseries; (b) fruit tree nurseries; (c) ornamental nurseries; (d) nurseries of forest trees (excluding those for the holding's own requirements grown within woodland); (e) trees and bushes for planting in gardens, parks, at the roadside and on embankments, e.g. hedgerow plants, rose trees and other ornamental bushes, ornamental conifers, including in all cases their stocks and young seedlings. II. Commercial forest-tree nurseries, whether in woodland or outside, are included under G/05, as are non-commercial forest-tree nurseries for the holding's own requirements grown outside woodland. However the (generally small) nurseries for the holding's own requirements grown within woodland are included with other woodland (item H/02). In tabular form: >PIC FILE= "T0024967"> G/06 Other permanent crops I. Open-air permanent crops other than those included under G/01 to 05 and in particular those for plaiting or weaving (011.93). (1) OJ No L 99, 5.5.1970, p. 20. G/07 Permanent crops under glass H. OTHER LAND H/01 Unutilized agricultural land (agricultural land which is no longer farmed, for economic, social or other reasons, and which is not used in the crop rotations system). I. Area previously used as an agricultural area and no longer worked for economic, social or other reasons and which is not used in the crop rotation system. II. This land could be brought back into cultivation using the resources normally available on an agricultural holding. The following are excluded: - pleasure gardens (parks and lawns) (H/03), - fallow land (D/21). H/02 Woodland I. Areas covered with trees or forest shrubs, including poplar plantations inside or outside woods and forest-tree nurseries grown in woodland for the holding's own requirements. II. Where agricultural crops are combined with woodland the area is split pro rata to the use of the ground. Wind-breaks, shelter-belts, hedgerows, etc. should be included in so far as it is appropriate to regard them as woodland. Christmas trees are included here. The following are excluded: - walnut trees grown mainly for their fruit (G/01), other plantations of non-forest trees (G) and osieries (G/06), - areas of isolated trees, small groups or lines of trees (H/03), - parks (H/03), gardens (H/03) and pasture (F/01 or H/01), - heath and moorland (F/01 or H/01), - commercial forest-tree nurseries and other nurseries outside woodland (G/05). H/03 H/03 Other land (land occupied by buildings, farmyards, tracks, ponds, quarries, infertile land, rock, etc.). I. All those parts of the total area belonging to the agricultural holding which constitute neither utilized agricultural area, unutilized area or woodland. II. This heading covers in particular: - areas not used directly for crop production but necessary for working the farm, such as ground occupied by buildings or roadways, - areas unsuitable for agricultural production, i.e. areas which can be cultivated only by extreme means which are not normally available on an agricultural holding, for example, marshland, heaths, etc., - pleasure gardens (parks and lawns). I. SUCCESSIVE CROPPING, MUSHROOMS, IRRIGATION, GREENHOUSES I/01 Successive secondary non-fodder crops (excluding market garden crops and crops under glass). I. Crops for sale sown before or after the main crop and harvested during the 12-month reference period. II. The following are excluded: - horticultural crops, crops under glass and kitchen gardens, - intermediate crops to be harvested green (forage) or to be ploughed under (green manure). I/02 Mushrooms I. Cultivated mushrooms grown in buildings which have been specially erected or adapted for growing mushrooms, as well as in underground premises, caves and cellars. II. The survey must record the area of the beds available for growing crops which are or will be filled with compost at least once during the 12-month reference period. If this is done more than once the area is still counted once only. I/03 Irrigated area II. This is taken to mean the area normally irrigated. I/04 Ground area covered by greenhouses in use I. "Greenhouses" means : fixed or movable installations of glass, plastic or any other material which is translucent but impervious to water, in which crops are grown under protection. The following are excluded: - fixed, movable or adjustable frames, - plastic tunnels, - cloches. II. Include only greenhouses used during the 12 months preceding the survey day. The base area covered by the greenhouses should be given. In the case of movable installations, the area covered is entered once only. Likewise if areas under glass are used several times a year the areas-covered are counted once only. Only the base area of multi-storeyed greenhouses is counted. J. LIVESTOCK J/01 to 16 Livestock I. Number, by head, of animals belonging to the agricultural holding, or in agistment on the holding. The animals need not necessarily be present on the holding at the time of survey (they may for example be on communal grazings or in the course of migration). II. Animals in agistment on the holding, but belonging to a non-agricultural undertaking (e.g. feed-mill, slaughterhouse), are included. The following are excluded: - animals in transit (e.g. female animals brought in for service), - animals in agistment on another holding. J/01 Equidae II. Riding and racehorses are included. J/02 to 08 Bovine animals J/02 Bovine animals under one year old II. Buffaloes are included. J/03 Male bovine animals one to under two years old II. Buffaloes are included. J/04 Female bovine animals one to under two years old II. Female bovine animals which have already calved are excluded (J/07 and J/08). Buffaloes are included. J/05 Bovine animals two years old and over, male II. Buffaloes are included. J/06 Heifers I. Female bovine animals of two years old and over which have not yet calved. II. Female bovine animals of two years and over which have not yet calved are included here even if they are in calf on the day of the survey. Buffaloes are included. J/07 and 08 Dairy cows, other cows I. Cows : Female bovine animals which have already calved (including any animals less than two years old). Buffaloes are included. J/07 Dairy cows I. Cows which by reason of their breed or particular qualities are kept exclusively or principally to produce milk for human consumption or for processing into dairy products. These include cull dairy cows (whether or not fattened between their last lactation and their slaughter). J/08 Other cows I. 1. Cows which by reason of their breed or particular qualities are kept exclusively for the production of calves and whose milk is not intended for human consumption or for processing into dairy products. 2. Draft cows. 3. Other culls (whether or not fattened before slaughter). J/09 Sheep (all ages) J/09 (a) Ewes I. Female sheep which have lambed. II. Including: - ewe lambs for breeding, - cull ewes. J/10 Goats (all ages) J/10 (a) Goats : breeding females I. Female goats which have kidded. II. Including: - nanny-goats and goatlings for breeding, - cull nanny-goats. J/11 to 13 Pigs J/11 Piglets having a live weight of under 20 kilograms J/12 Breeding sows weighing 50 kilograms and over II. Cull sows for fattening are excluded. J/13 Other pigs I. Pigs with a live weight from 20 kilograms to less than 50 kilograms, fattening pigs including cull boars and cull sows with a live weight of 50 kilograms and more and breeding boars of a live weight of 50 kilograms and more. J/14 to 16 Poultry J/14 Broilers II. Pullets, laying hens and cull layers are excluded. J/15 Laying hens II. Growing pullets before point of lay and cull hens are included. All hens which have started to lay are included, whether the eggs are for consumption or for breeding. Breeding cocks for laying hens are included. J/16 Other poultry (ducks, turkeys, geese, guinea-fowl) J/17 Other livestock K. TRACTORS, CULTIVATORS, MACHINERY AND EQUIPMENT Use of machinery I. Machinery used by the agricultural holding during the 12 months preceding the survey day. Belonging to the holding: I. Motor vehicles, machinery and plant being the sole property of the agricultural holding on the day of the survey. II. Motor vehicles etc. which have been lent out to other agricultural holdings on a temporary basis are included. Used by several holdings: 1. Belonging to another holding: I. Motor vehicles, machinery and plant being the property of an agricultural holding and used by the holding under review (e.g. under mutual aid arrangements or on hire from a machinery hire syndicate). 2. Belonging to a cooperative: I. Motor vehicles, machinery and plant belonging to cooperative associations of which the holding is a member and used by the agricultural holding under review. 3. Jointly owned: I. Motor vehicles, machinery and plant owned jointly by two or more agricultural holdings or belonging to a machinery group. Belonging to a service supply agency: I. Motor vehicles, machinery and plant being the property of an agricultural service supply agency and used by the holding under review. II. Service supply agencies are undertakings which carry out under contract, using motor vehicles etc., services on agricultural holdings. This may be the undertaking's main activity or a secondary one (e.g. for firms whose main activity is in selling or repairing agricultural machinery, merchanting or processing agricultural products, in farming, or for a local nature conservancy authority). K/01 Four-wheeled tractors, track-laying tractors, tool carriers I. All tractors with at least two axles used by the agricultural holding and all other motor vehicles used as agricultural tractors. This heading includes special vehicles such as jeeps, Unimogs, etc. used as agricultural tractors. However, motor vehicles used in the 12 months under review exclusively for forestry, fishing, construction of ditches and roads and other excavation work are excluded. K/02 Cultivators, hoeing machines, rotary hoes, motor mowers I. Motor vehicles used in agriculture, horticulture and viticulture with one axle or similar vehicles without axle. II. Machines used solely for parks and lawns are excluded. K/03 Combine harvesters I. Machinery self-propelled, tractor-drawn or tractor-mounted, for the harvesting and threshing in one operation of cereals (including rice and grain-maize), pulses and oil seeds, seeds of legumes and grasses, etc. II. Specialized machines for the integrated harvesting of peas are not included. K/04 Forage harvesters I. Machinery, self-propelled, tractor-drawn or tractor-mounted, for the continuous harvesting of straw and green forage, milled or dry, standing or windrowed. Harvesting, chopping and delivery into a trailer by mechanical or pneumatic means is in one operation. K/05 Fully-mechanized potato harvesting machines I. Machinery, self-propelled, tractor-drawn or tractor-mounted which lifts potatoes, removes the haulm, lays the potatoes in rows (certain types of machine only), picks them and/or pulls them into sacks or boxes or into loading containers or into a trailer. II. Harvesting may be carried out in one or more operations (e.g. when several machines having different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine). K/06 Fully-mechanized sugar-beet harvesting machines I. Machinery, self-propelled, tractor-drawn or tractor-mounted, which tops and lifts sugarbeet, lays them in rows or collects them in containers and/or pulverizes or windrows (longitudinally or transversally) the leaves. II. Harvesting may be carried out in one or more operations (e.g. when several machines with different functions are used in a continuous sequence, in such a case the various machines are counted as a single machine). K/07 Milking machinery (fixed or movable) I. Milking installations, whether operating on a bucket or on a pipe system, milking sheds and mobile milking units (lorries equipped with machinery for milking and collecting milk) operating on the suction principle. K/08 Separate milking parlour I. Modern milking installations to which the cows come to be milked in batches. II. The cows come to the installation specifically to be milked. Cowsheds where the cows are normally kept as well as being milked are excluded. The following types of milking parlour are included: - carousel, - abreast (e.g. 2 Ã  2 stalls), - tandem (e.g. 2 Ã  2 stalls), - herringbone (e.g. 2 Ã  6 stalls), - diamond (e.g. 4 Ã  6 stalls). K/08 (a) Separate milking parlour, fully automated I. Parlours where the entry and exit of the cows is controlled automatically and/or the milking equipment is disconnected automatically when the flow of milk is reduced significantly. II. This type of installation can accommodate at least 50 cows per hour. L. FARM LABOUR FORCE L/01 to 06 Farm labour force of the holding I. All persons having completed their compulsory education (1) who carried out agricultural work for the holding under survey during the 12 months up to the survey day (2), This includes: - the holder (B/01), - members of the holder's family, - non-family labour. II. "Agricultural work" means every type of work on the surveyed holding which contributes to the production of the products listed in Annex II. "Work which contributes to production"includes inter alia, the following tasks: - organization and management (buying and selling, accounting, etc.), - field-labour (ploughing, hay-making, harvesting, etc.), - raising of animals (preparation and distribution of feed, milking, care of animals, etc.), - all work carried out on the holding in respect of storage, processing and marketpreparation (ensiling, butter-milking, packing, etc.), - maintenance work (on buildings, machinery, installations, etc.), - own-account transport, in as far as this is carried out by the holding's own labour force. The following are not included : labour working on the holding but employed by a third party or under mutual-aid arrangements (e.g. labour of agricultural contractors or cooperatives). (1) Age at which compulsory education ends in each Member State: - Germany : 15 years, - France : 16 years, - Italy : 14 years, - Netherlands : 16 years, - Belgium : 14 years, - Luxembourg : 15 years, - United Kingdom : 16 years, - Ireland : 15 years, - Denmark : 16 years, - Greece : 14 years. (2) The observation period may be less than 12 months if the information provided is on a 12-months basis. Also excluded from "agricultural work for the holding" are: - work for the private household of the holder or the manager and their families, - any forestry, hunting, fishery or fish farming operations (whether or not carried out on the holding), however a limited amount of such work carried out by an agricultural worker is not excluded if it is impossible to measure it separately, - work in respect of any non-agricultural activity carried on by the holder. All persons of retiring age who continue to work on the holding are included in the farm labour force. If the holder is not a natural person (cf. B/01) the sections "holder", "spouse" and "other members of the family" are not completed and the manager is shown as non-family labour. L/03 Other members of the holder's family I. "Other members of the holder's family" are those other than the holder's spouse who live and work on the holding or who live elsewhere but do agricultural work on the holding. II. "Members of the holder's family" means : the spouse, relatives in the ascending or descending line and other relatives (including those by marriage and by adoption). It is irrelevant whether or not such persons receive a wage. L/04 to 06 Non-family labour I. All persons working for and paid by the agricultural holding other than the holder and members of his family. L/04 Non-family labour regularly employed I. Regular employment : Persons who worked every week on the holding under survey during the 12 months preceding the survey, irrespective of length of the working week. Persons who worked regularly for part of that period, but were unable, for any of the following reasons, to work for the entire period are also included: - special conditions of production on the holding, - absence by reason of holidays, military service, sickness, accident or death, - commencement or cessation of employment with the holding, - complete stoppage of work on the holding due to accidental causes, flooding, fire, etc.). II. Holdings with special conditions of production (point 1 above) include e.g. holdings specializing in growing olives or grapes or fruit and vegetables in the open or in fattening cattle on grass and only requiring labour for a limited number of months. Point 3 above covers workers who move from one farm to another during the 12 months before the day of survey. Short-term seasonal workers, e.g. labour engaged solely as fruit and vegetable pickers, are not included here but under L/05 and 06, where the number of days worked is entered. L/05 and 06 Non-family labour not regularly employed I. "Not regularly employed", workers who did not work each week on the agricultural holding in the 12 months preceding the survey day for a reason other than those listed under L/04. L/01 to 06 The time worked on the holding I. The working time actually devoted to agricultural work for the holding, excluding work in the households of the holder or manager. "Full-time" means the minimum hours required by the national provisions governing contracts of employment. If these do not indicate the number of hours then 2 200 is to be taken as the minimum figure. A working day is any day during which there is performed for a period of not less than eight hours work of the kind normally carried out by a full-time agricultural worker. Days of leave and sickness do not count as working days. L/07 to 09 Other gainful activity I. The definitions given at M below apply. L/07 to 09 Major/subsidiary occupation Major occupation I. Activity declared by the respondent as being his main activity. II. Normally an activity which occupies more time than that relating to the agricultural work done for the agricultural holding under survey. Subsidiary occupation I. Any other activity of a respondent who declares the agricultural activity of the holding under survey to be his main activity. II. Normally an activity which occupies less time than that relating to the agricultural work done for the agricultural holding under survey. M. OTHER GAINFUL ACTIVITY M/01 to 04 Other gainful activity I. Every activity other than activity relating to agricultural work as defined under L, carried out for renumeration (salary, wages or other payment, including payment in kind, according to the service rendered). II. This includes gainful activities carried out on the holding itself (camping sites, accommodation for tourists, etc.) or on another agricultural holding as well as activity in a non-agricultural enterprise. M/03 to 04 Type and location of other gainful activity (activities) I. Each activity is allocated to the type which most closely describes the major element(s) of activity. Where an activity takes place both on and off the holding the location is based on where the greater amount of time is spent. ANNEX II >PIC FILE= "T9001360"> >PIC FILE= "T9001361"> >PIC FILE= "T9001362"> >PIC FILE= "T9001363"> >PIC FILE= "T9001364"> >PIC FILE= "T9001365"> >PIC FILE= "T9001366"> >PIC FILE= "T9001367"> >PIC FILE= "T9001368"> >PIC FILE= "T9001369"> >PIC FILE= "T9001370"> ANNEX III LIST OF EXCEPTIONS ACCEPTED IN THE LIST OF DEFINITIONS (a) Belgium I/03 "Irrigated area" relates only to land that can be irrigated by techniques at the disposal of the holding. (b) Denmark E The characteristic "kitchen gardens" is not described in detail, but included under "Other land" (H). I/03 "Irrigated area" relates only to land that can be irrigated by techniques at the disposal of the holding. J/15 Breeding cocks for laying hens are not included under the heading "Laying hens". (c) France D/19 The characteristic "arable land, seeds and seedlings" does not include grass fodder seeds, which are included under the corresponding entries for crops. I/02 For the "mushrooms" characteristic, production is recorded and converted into cultivation areas. J/09 (a) Ewe lambs for breeding are not included. J/10 (a) Nanny goats and goatlings for breeding are not included. J/14 The characteristic "broilers" includes breeding cocks not included under "Laying hens" (J/15). (d) Ireland D/14 and 15 The characteristic "Fresh vegetables, melons and strawberries" does not cover strawberries which are included under the characteristic "Fruit and berry plantations" (G/01). J/09 (a) Cull ewes are not included. (e) Italy C/03 For the purposes of the characteristic "agricultural area utilized for share farming or other modes". - the land is considered as being under ownership and not under share ownership if it comes under a right of tenure for an official or an employee or if it has been allocated by an administration or other institution, - land which is farmed free of charge is considered as being utilized for tenant farming. J/09 (a) The heading "Ewes" does not include lambs for breeding. (f) Netherlands I/02 Cellar-grown mushrooms are not included under the characteristic "mushrooms". I/03 "Irrigated area" relates only to land that can be irrigated by techniques at the disposal of the holding. J/14 and 15 The characteristics "broilers" and "laying hens" also include their chicks. Breeding cocks are not included under these characteristics. L/03 Children of the holder who undertake agricultural work on the holding are always treated as family labour, however, other members of the holder's family, not living on the holding are regarded as "non-family labour" (L/04 to 06). (g) Federal Republic of Germany J/14 The characteristic "broilers" includes breeding cocks for laying hens, these are not included under the characteristic "Laying hens" (J/15). L/03 Other members of the holder's family, undertaking agricultural work on the holding but not living there are treated as "non-family labour" (L/04 to 06). (h) United Kingdom >PIC FILE= "T0024968">